Detailed Action
This is a non-final Office action in response to communications received on 9/4/2019.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 9/4/2019 are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ropel (US 2020/0388091 A1) in view of Leise (US 2021/0042361 A1), further in view of Daniel (US 2020/0409719 A1).
 Regarding claim 1, Ropel teaches the limitations of claim 1 substantially as follows:
A system comprising: 
a first plurality of blockchain nodes including first network nodes external to a vehicle and (Ropel; Para. [0062]: Servers or computing devices connected to servers which may act as blockchain nodes (i.e. first plurality of blockchain nodes including first network nodes external to a vehicle))
second network nodes internal to the vehicle, (Ropel; Para. [0062]: Specific computer systems within vehicles which may act as blockchain nodes (i.e. second network nodes internal to the vehicle))
the first plurality of blockchain nodes maintaining a first distributed blockchain ledger; and (Ropel; Para. [0062]: Servers or computing devices connected to servers which may act as blockchain nodes (i.e. first plurality of blockchain nodes) storing a blockchain stored throughout the blockchain nodes (i.e. maintaining a first distributed blockchain ledger))
transmit via a communications access port in the vehicle for the first computing device or another computing device; (Ropel; Para. [0035]: Communication units included in the vehicle computing device (i.e. communications access port in the vehicle) configured to communicate with one or more other computing devices by transmitting and/or receiving data (i.e. for the first computing device or another computing device))
access to the vehicle network via the communications access port.  (Ropel; Para. [0035]: Communication units included in the vehicle computing device (i.e. access to the vehicle network via the communications access port) configured to communicate with one or more other computing devices by transmitting and/or receiving data)
Ropel does not teach the limitations of claim 1 as follows:
a first computing device, the first computing device including a processor and a memory, the memory including instructions such that the processor is programmed to: 
transmit a first request to the first plurality of blockchain nodes requesting access to a vehicle network 
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
receive, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first authorization specifying access to the vehicle network 
However, in the same field of endeavor, Leise discloses the limitations of claim 1 as follows:
a first computing device, the first computing device including a processor and a memory, the memory including instructions such that the processor is programmed to: (Leise; Paras. [0020], [0055]-[0056] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain (i.e. first computing device) which may contain processors and memory)
transmit a first request to the first plurality of blockchain nodes requesting access to a vehicle network (Leise; Paras. [0036] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain containing vehicle information (i.e. requesting access to a vehicle network))
receive, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first authorization specifying access to the vehicle network (Leise; Paras. [0036] & [0075]-[0076]: Participants gain access based on a consensus (i.e. based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request) to a stored block of the blockchain (i.e. first authorization specifying access to the vehicle network))
Leise is combinable with Ropel because both are from the same field of endeavor of managing vehicle information in a blockchain. Therefore, it would have been obvious to 
Ropel and Leise do not teach the limitations of claim 1 as follows:
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
However, in the same field of endeavor, Daniel discloses the limitations of claim 1 as follows:
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. demonstrate a first proof of work) in order to validate a transaction for addition into a blockchain (i.e. responding to a second request from the first plurality of blockchain nodes))
Daniel is combinable with both Ropel and Leise because all are from the same field of endeavor of managing information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ropel and Leise to incorporate the use of a proof of work function as in Daniel in order to improve the security of the system by providing a means by which verification of information in a blockchain may be done by, for example, a hash related challenge.

Regarding claim 10, Ropel teaches the limitations of claim 10 substantially as follows:
A method comprising: 
via a communications access port in a vehicle for the first computing device or another computing device, (Ropel; Para. [0035]: Communication units included in the vehicle computing device (i.e. communications access port in the vehicle) configured to communicate with one or more other computing devices by transmitting and/or receiving data (i.e. for the first computing device or another computing device))
wherein the first plurality of blockchain nodes includes first network nodes external to the vehicle and (Ropel; Para. [0062]: Servers or computing devices connected to servers which may act as blockchain nodes (i.e. first plurality of blockchain nodes including first network nodes external to a vehicle))
second network nodes included in the vehicle and (Ropel; Para. [0062]: Specific computer systems within vehicles which may act as blockchain nodes (i.e. second network nodes internal to the vehicle))
the first plurality of nodes maintains a first distributed blockchain ledger; (Ropel; Para. [0062]: Servers or computing devices connected to servers which may act as blockchain nodes (i.e. first plurality of blockchain nodes) storing a blockchain stored throughout the blockchain nodes (i.e. maintaining a first distributed blockchain ledger))
access to the vehicle network via the communications access port.  (Ropel; Para. [0035]: Communication units included in the vehicle computing device (i.e. access to the vehicle network via the communications access port) configured to communicate with one or more other computing devices by transmitting and/or receiving data)
Ropel does not teach the limitations of claim 10 as follows:
transmitting, by a first computing device, a first request to a first plurality of blockchain nodes requesting access to a vehicle network 
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
receiving, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first -28-Atty. Doc. No. 84163635(65080-3342) authorization specifying access to the vehicle network 
However, in the same field of endeavor, Leise discloses the limitations of claim 10 as follows:
transmitting, by a first computing device, a first request to a first plurality of blockchain nodes requesting access to a vehicle network (Leise; Paras. [0036] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain containing vehicle information (i.e. requesting access to a vehicle network))
receiving, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first -28-Atty. Doc. No. 84163635(65080-3342) authorization specifying access to the vehicle network (Leise; Paras. [0036] & [0075]-[0076]: Participants gain access based on a consensus (i.e. based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request) to a stored block of the blockchain (i.e. first authorization specifying access to the vehicle network))
Leise is combinable with Ropel because both are from the same field of endeavor of managing vehicle information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ropel to incorporate the granting of access based on a consensus for verification as in Leise in order to improve the security of the system by providing a means by which access and modification of the blockchain is only allowed by consensus of peer nodes.
Ropel and Leise do not teach the limitations of claim 10 as follows:
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
However, in the same field of endeavor, Daniel discloses the limitations of claim 10 as follows:
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. demonstrate a first proof of work) in order to validate a transaction for addition into a blockchain (i.e. responding to a second request from the first plurality of blockchain nodes))
Daniel is combinable with both Ropel and Leise because all are from the same field of endeavor of managing information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ropel and Leise to incorporate the use of a 

Regarding claims 2 and 12, Ropel, Leise and Daniel teach the system of claim 1 and the method of claim 11.
Ropel, Leise and Daniel teach the limitations of claims 2 and 12 as follows:
wherein access to the vehicle network via the communications access port includes at least one of (1) access to at least some data on the vehicle network and (2) access to communicate with at least one vehicle system on the vehicle network.  (Ropel; Para. [0035]: Communication units included in the vehicle computing device (i.e. access to the vehicle network via the communications access port) configured to communicate with one or more other computing devices by transmitting and/or receiving data (i.e. access to at least some data on the vehicle network))

Regarding claims 3 and 13, Ropel, Leise and Daniel teach the system of claim 1 and the method of claim 11.
Ropel, Leise and Daniel teach the limitations of claims 3 and 13 as follows:
wherein each of the first plurality of blockchain nodes are programmed to add a data block to the first distributed blockchain ledger recording the first authorization based on the first majority of the first network nodes and the second network nodes accepting the first proof of work.  (Daniel; Para. [0071]: adding a block of new transactions to a blockchain (i.e. add a data block to the first distributed ledger recording the first authorization) once a miner satisfies or solves a challenge (i.e. recording the first authorization based on the first majority of first network nodes and the second network nodes accepting the first proof of work))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Regarding claims 4 and 14, Ropel, Leise and Daniel teach the system of claim 1 and the method of claim 11.
Ropel, Leise and Daniel teach the limitations of claims 4 and 14 as follows:
wherein the second request from the first plurality of blockchain nodes is a hash puzzle.  (Daniel; Para. [0071]: A challenge issued to a miner for adding data to a blockchain (i.e. second request from the first plurality of blockchain nodes) includes a combination hash or digest for a prospective new block and some challenge criterion (i.e. hash puzzle)) 
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Regarding claims 5 and 15, Ropel, Leise and Daniel teach the system of claim 1 and the method of claim 11.
Ropel, Leise and Daniel teach the limitations of claims 5 and 15 as follows:
wherein accepting the first request includes accepting the first proof of work.  (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. accepting first proof of work) in order to validate a transaction for addition into a blockchain (i.e. accepting the first request))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 6 and 16, the claims contain allowable subject matter when the claims are taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
further comprising: a second plurality of blockchain nodes including the second network nodes internal to the vehicle and not including the first network nodes external to the vehicle, the second plurality of blockchain nodes maintaining a second distributed blockchain ledger; and a second computing device recognized as trusted by at least one node in the second plurality of blockchain nodes, the second computing device including a second processor and a second memory, the second memory including instructions such that the processor is programmed to: transmit a third request to the second plurality of blockchain nodes requesting access to the vehicle network via the communications access port; demonstrate a second proof of work by responding to a fourth request from the second plurality of blockchain nodes; receive a cryptographic token from one of the second network nodes based on the one of the second network nodes providing a third proof of work by responding to the third request from the first plurality of blockchain nodes; and receive, based on (1) a second majority of the second network nodes in the second plurality of blockchain nodes accepting the third request, and (2) the received cryptographic token, second authorization authorizing access to the vehicle network via the communications access port.
Furthermore, claims 7-10 and 17-20 contain allowable subject matter based on the virtue of dependency from claims 6 and 16.

Prior Art Considered But Not Relied Upon
Liu (US 2021/0065168 A1) which teaches a method and apparatus for processing vehicle-related information based on a blockchain. Vehicle-related information of a user and an embedded identifier of the belonged user are stored in a blockchain system.
Avery (US 2019/0259274 A1) which teaches a system in which a unique ID of a source node that is external to a vehicle is received. A distributed ledger includes a list .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438